Citation Nr: 1419088	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the claim.  

In September 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran testified before the undersigned VLJ at a March 2012 Travel Board hearing at the RO.  The hearing transcript is of record.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's service connection claim for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  

The Veteran contends that service connection is warranted for peripheral neuropathy of the bilateral lower extremities incurred as a result of his exposure to herbicides while in-service.  See Veteran's Hearing Transcript, March 2012.  Service personnel records show the Veteran served with the Army in the Republic of Vietnam from June 1967 to June 1968; thus, his in-service exposure to herbicides has been conceded.  See Veteran's Rating Decision, November 2010.  The Veteran's service treatment records note that in November 1966, the Veteran sought medical treatment for occasional left foot pain with numbness of the toes.  Additionally, April 2007 treatment records from the Reno VA Medical Center (VAMC) document the Veteran's complaints of right leg and right foot pain, following an L5 distribution.  The subsequent diagnosis was peripheral neuropathy.

No VA examination has been provided in conjunction with the Veteran's peripheral neuropathy service connection claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of:  (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon, 20 Vet. App. at 83.  The Court has noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Given the evidence of record, this claim should be remanded for a VA examination.  Id.

Among the evidence listed in the August 2011 statement of the case were Reno VAMC records from June 2003 to August 2011.  However, the record only contains Reno VAMC records from June 2003 to June 2010.  Additionally, the Veteran testified during his March 2012 Travel Board hearing that he recently moved to Phoenix, Arizona and would be receiving most of his future medical care at the Phoenix VAMC.  See Veteran's Hearing Transcript, pg. 7, March 2012.  The duty to assist requires the RO to make reasonable efforts to obtain relevant medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, Reno VAMC treatment records from June 2010 to present and Phoenix VAMC treatment records from January 2012 to present should be obtained.  38 C.F.R. § 3.159(c).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

The Board also notes that effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report, Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for any peripheral neuropathy issues since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Reno VAMC from June 2010 to present and from the Phoenix VAMC from January 2012 to present.

2.  After completion of the above, afford the Veteran an 
appropriate VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral lower extremities.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review. 

After physically examining the Veteran, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any diagnosed peripheral neuropathy is related to the Veteran's period of service, including his conceded in-service exposure to herbicides.  The examiner should also address whether there was peripheral neuropathy within a year of exposure to herbicides which is considered to be "early onset" within the meaning of revised regulation noted above.   

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  In providing an opinion, the examiner should address the significance of the Veteran's conceded in-service exposure to herbicides between June 1967 and June 1968, his November 1966 complaints of occasional left foot pain with numbness of the toes, and his April 2007 complaints of right leg and right foot pain, following an L5 distribution, with a subsequent diagnosis of peripheral neuropathy.

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



